Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5-9 are rejected under 35 U.S.C. 102(a2) as being anticipated by YOSHITOMI et al. (Pub No. US 2018/0024023 A1; hereinafter Yoshitomi).
Regarding Claim 1, Yoshitomi teaches a liquid detection sensor (See Sensor in Fig. 1 and Fig. below; See [0037]-[0040]) comprising:
a first electrode (8 in Fig. 1 and Fig. below; See [0038]);
an insulating layer (6 in fig. 1 and Fig. below) located on the first electrode (6 is located on 8 in Fig. 1 and Fig. below; See [0038]-[0040]); and
a second electrode (4 in Fig. 1 and Fig. below) located on the insulating layer (4 is located on 6 in Fig. 1 and Fig. below), wherein
a surface of the second electrode is provided with a first hole (surface of 4 has hole 12 in Fig. 1 and Fig. below; See [0038]-[0040]) passing through each of the second electrode and the insulating layer (12 passing through insulating layer 6 in Fig. 1 and Fig. below; See [0038], [0047]-[0048]), and
the first electrode and the second electrode are configured to be rendered conductive (See [0047]-[0048]) through liquid collected in the first hole (liquid 14 flows though the through hole 12; See [0049]).

    PNG
    media_image1.png
    849
    910
    media_image1.png
    Greyscale

Regarding Claim 5, Yoshitomi teaches the liquid detection sensor according to claim 1, wherein the first electrode extends in each of a longitudinal direction and a transverse direction perpendicular to the longitudinal direction as viewed from a direction perpendicular to the surface (See Fig. below).

    PNG
    media_image2.png
    855
    902
    media_image2.png
    Greyscale

Regarding Claim 6, Yoshitomi teaches the liquid detection sensor according to claim 5, wherein
the first hole includes a plurality of first holes (See plurality of first holes in Fig. below),
the plurality of first holes form a specific pattern as viewed from the direction perpendicular to the surface (See first holes in Fig. below have specific pattern; See [0048]), and
the specific pattern is repeated in the longitudinal direction (See first holes are repeated in longitudinal direction in Fig. below).


    PNG
    media_image2.png
    855
    902
    media_image2.png
    Greyscale

Regarding Claim 7, Yoshitomi teaches the liquid detection sensor according to claim 5, further comprising:
a first electrical conductor (8a in Fig. 1 and Fig. below) connected to the first electrode (8a is connected to first electrode 8 in fig. 1; See [0040]-[0042]); and
a second electrical conductor (4a in Fig. 1 and Fig. below) connected to the second electrode (4a is connected to first electrode 4 in fig. 1; See [0040]-[0042]), wherein
the first hole comprises a plurality of first holes (See plurality of first holes in Fig. below), and
the plurality of first holes are apart from each other in the longitudinal direction (See plurality of first holes in longitudinal direction in Fig. below).

    PNG
    media_image3.png
    882
    917
    media_image3.png
    Greyscale

Regarding Claim 8, Yoshitomi teaches the liquid detection sensor according to claim 1, further comprising a soluble insulating film (18 in fig. 3 and Fig. below made of polyethylene film, therefore it is insulating film; See [0063]) located on the first electrode (See Fig. below), and
the soluble insulating film forms part of the first hole and is soluble in a specific liquid (See [0054]-[0055], [0062]).

    PNG
    media_image4.png
    878
    895
    media_image4.png
    Greyscale

Regarding Claim 9, Yoshitomi teaches a liquid detector comprising:
a liquid detection sensor (2 in Fig. 1; See [0051]) according to claim 2; and
a detection unit (detector; See [0051]) attached to the liquid detection sensor (See [0051]), wherein
the detection unit includes a first terminal and a second terminal (detector unit is connected by 4a and 8a and therefore first terminal is connected to 4a and second terminal is connected to 8a; See [0051]),
the first terminal is connectable with the first electrode through the second hole (detector is connected to electrodes and electrodes have holes; See [0051]), and
the second terminal is connectable with the second electrode (detector is connected to electrodes and electrodes have holes; See [0051]).

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitomi in view of Gronwald et al. (Pub No. Us 2012/0156588 A1; hereinafter Gronwald).
Regarding Claim 2, Yoshitomi teaches the liquid detection sensor according to claim 1, wherein
the surface is provided with a second hole apart from the first hole (See Fig. below; See [0048]-[0049]),
the second hole has a shape different from a shape of the first hole (holes are triangular and cylindrical shape, therefore second hole is cylindrical shape; See [0048]) as viewed from a direction perpendicular to the surface (See direction below), and
the second hole passes through each of the second electrode and the insulating layer to the first electrode (all holes passes thought insulation layer from 8 to 4 in fig. below).

    PNG
    media_image5.png
    789
    877
    media_image5.png
    Greyscale


Gronwald teaches triangular shape hole (hole are triangular and lots of other shape; See claim 29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Yoshitomi, by using first hole is triangular shape, as taught by Gronwald in order to achieve inexpensive and very reproducible system (Gronwald; [0010]).
Regarding Claim 3, Yoshitomi teaches the liquid detection sensor according to claim 2, wherein
the surface is provided with a third hole apart from each of the first hole and the second hole (See Fig. below),
the third hole has a shape different from the shape of the first hole (holes are triangular and cylindrical shape, therefore third hole is cylindrical shape; See [0048]) as viewed from the direction perpendicular to the surface (See direction below), and
the third hole passes through each of the second electrode and the insulating layer to the first electrode (all holes passes thought insulation layer from 8 to 4 in fig. below).

    PNG
    media_image5.png
    789
    877
    media_image5.png
    Greyscale


Gronwald teaches triangular shape hole (hole are triangular and lots of other shape; See claim 29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Yoshitomi, by using first hole is triangular shape, as taught by Gronwald in order to achieve inexpensive and very reproducible system (Gronwald; [0010]).
Regarding Claim 4, Yoshitomi in view of Gronwald teaches the liquid detection sensor according to claim 3. Yoshitomi further teaches wherein
the second hole and the third hole are disposed in a diagonal line of the first electrode as viewed from the direction perpendicular to the surface.

    PNG
    media_image5.png
    789
    877
    media_image5.png
    Greyscale

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitomi.
Regarding Claim 10, Yoshitomi teaches the liquid detector according to claim 9. Yoshitomi further teaches first terminal (detector unit is connected by 4a and 8a and therefore first terminal is connected to 4a and second terminal is connected to 8a; See [0051]), second hole (See Fig. below), insulating layer (6 in fig. 1),  second electrode (4 in fig. 1) but is silent about wherein the first terminal has a maximum width smaller than a diameter of the second hole and has a height larger than a total height of the insulating layer and the second electrode.
It would have been an obvious matter of design choice to since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


    PNG
    media_image5.png
    789
    877
    media_image5.png
    Greyscale

Regarding Claim 11, Yoshitomi teaches the liquid detector according to claim 9. Yoshitomi teaches second terminal (detector unit is connected by 4a and 8a and therefore first terminal is connected to 4a and second terminal is connected to 8a; See [0051]), first hole (See Fig. below) but is silent about wherein the second terminal has an area larger than an area of the first hole as viewed from the direction perpendicular to the surface.
It would have been an obvious matter of design choice to since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


    PNG
    media_image5.png
    789
    877
    media_image5.png
    Greyscale

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshitomi in view of BALATCHEV et al. (Pub NO. US 2016/0156996 A1; hereinafter Balatchev).
Regarding Claim 12, Yoshitomi teaches a liquid detector comprising:
a liquid detection sensor (2 in Fig. 1; See [0048]-[0050]) according to claim 3; and first electrode through the third hole (first electrode 8 with through hole 12 in Fig. 1; See [0048]).
Yoshitomi is silent about a termination resistor unit attached to the liquid detection sensor, wherein
the termination resistor unit includes a third terminal and a fourth terminal,
the third terminal is connectable with the first electrode through the third hole, and
the fourth terminal is connectable with the second electrode.
Balatchev teaches regarding liquid detection system (See abstract) a termination resistor unit (308 in Fig. 3; See [0119]) attached to the liquid detection sensor (308 is attached to sensor 202 in Fig. 3; See [0119]), wherein
the termination resistor unit includes a third terminal and a fourth terminal (See Fig. below),

the fourth terminal is connectable with the second electrode (See Fig. below).

    PNG
    media_image6.png
    347
    752
    media_image6.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Yoshitomi, by using a termination resistor unit attached to the liquid .

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. Johnson et al. (Pub NO. US 2015/0362447 A1) discloses Liquid Detector.
b. LYFORD et al. (Pub NO. US 2019/0178839 A1) discloses Elution and Detection.
c. FROMM et al. (Pub NO. US 2013/0266644 A1) discloses Sensor.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858